134 S.W.3d 487 (2004)
Wayne OGDEN, Appellant,
v.
The STATE of Texas, Appellee.
No. 10-02-00305-CR.
Court of Appeals of Texas, Waco.
March 17, 2004.
Kevin D. Fine, Schneider & McKinney, P.C., Houston, for appellant.
James M. Kuboviak, Brazos County Asst. County Atty., Bryan, for appellee.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.

MEMORANDUM OPINION
PER CURIAM.
Pursuant to a plea bargain, the trial court placed Wayne Ogden on deferred adjudication community supervision for possession of marihuana and testosterone. Ogden seeks to appeal a pretrial suppression ruling. However, Ogden executed a waiver of appeal in connection with the entry of his guilty plea.
Everything in the record demonstrates that Ogden's waiver of appeal was valid when made. The mere fact that Ogden later filed a notice of appeal expressing a desire to obtain review of the trial court's pretrial suppression ruling does not invalidate the waiver. See Monreal v. State, 99 S.W.3d 615, 622 (Tex.Crim.App.2003); Sipple v. State, No. 10-00-000233-CR, slip op. at 2, 2004 WL 406576, at *1, 2004 Tex.App. LEXIS 2168, at *2 (Waco March 3, 2004, no pet. h.). Accordingly, we dismiss the appeal.